Leonard, Justice.
The plaintiff must establish that the defendant has the money or means before such an order can be made.
The defendant cannot be committed to jail on suspicion, nor can any order be made that would have that result, unless it be admitted or proven that the defendant can comply with the order asked for.
The defendant’s statement is, no doubt, very unsatisfactory to a creditor, and gives rise to a suspicion that he may be concealing money or property, but that does not warrant the order for which the plaintiff asks.
The application is therefore denied.